                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

    CAPE FEAR PUBLIC UTILITY                        )
    AUTHORITY, BRUNSWICK COUNTY,                    )
    LOWER CAPER FEAR WATER &                        )
    SEWER AUTHORITY, and TOWN OF                    )
    WRIGHTSVILLE BEACH,                             )
                                                    )
                           Plaintiffs,              )       Case No. 717-CV-00195-D
                                                    )
    v.                                              )       Case No. 717-CV-00209-D
                                                    )
    THE CHEMOURS COMPANY FC, LLC,                   )
    E. I. DU PONT DE NEMOURS AND                    )
    COMPANY, and THE CHEMOURS                       )
    COMPANY,                                        )
                                                    )
                           Defendants.              )

         DEFENDANTS THE CHEMOURS COMPANY FC, LLC AND THE CHEMOURS
              COMPANY’S ANSWER TO AMENDED MASTER COMPLAINT
                         OF PUBLIC WATER SUPPLIERS

           Defendants The Chemours Company, FC, LLC and The Chemours Company (collectively

“Defendants”) for their Answer to Plaintiffs’ Amended Consolidated Class Action Complaint

(“Complaint”) state and allege that unless otherwise answered or addressed in this Answer, each

and every allegation in Plaintiffs’ Amended Complaint is denied. Defendants further allege, as

follows:

I.         INTRODUCTION1

           1.      Defendants deny the allegations in paragraph 1 of the complaint.

           2.      To the extent the allegations in paragraph 2 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to


1
 Defendants’ Answer follows the subject subheadings of the complaint, which are included
solely for ease of reference. Defendants deny any legal conclusions or characterizations of facts
contained within the subheadings.



                Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 1 of 48
the truth or accuracy of the allegations of paragraph 2 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 2 of the complaint.

       3.      To the extent the allegations in paragraph 3 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 3 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 3 of the complaint.

       4.      To the extent the allegations in paragraph 4 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 4 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 4 of the complaint.

       5.      Responding to the allegations in paragraph 5 of the complaint, Defendants admit

only that The Chemours Company FC, LLC now owns the Fayetteville Works facility and that it

leases space to other companies. Defendants state that paragraph 5 of the complaint appears to

characterize unidentified documents and/or studies. Without identification of those documents

and/or studies, which speak for themselves within the appropriate context, Defendants lack

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations in

paragraph 5 of the complaint, and therefore deny the same. Defendants expressly deny any statement

or allegation in paragraph 5 that mischaracterizes such documents, or takes them out of context.

Defendants deny the remaining allegations and implications in paragraph 5 of the complaint.

       6.      Defendants state that paragraph 6 of the complaint appears to characterize the

Chemours Code of Conduct, which speaks for itself within the appropriate context. Defendants deny

any statement or allegation in paragraph 6 of the Complaint that mischaracterizes the Code of




                                       -2-
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 2 of 48
Conduct or takes it out of context and deny the remaining allegations in paragraph 6 of the

Complaint.

        7.       Defendants state that the statements Plaintiffs reference in paragraph 7 of the

Complaint speak for themselves in the appropriate context, and Defendants deny any statement or

allegation in paragraph 7 of the Complaint that mischaracterizes those statements or takes them out

of context. Defendants deny any remaining allegations, characterizations, and implications in

paragraph 7 of the complaint.

        8.       Defendants deny the allegations and characterizations in paragraph 8 of the

complaint.

II.     PARTIES

        9.       Responding to the allegations in paragraph 9 of the complaint, Defendants lack

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 9 of the complaint and therefore deny the same.

        10.      Responding to the allegations in paragraph 10 of the complaint, Defendants admit

only that The Chemours Company FC, LLC currently owns the Fayetteville Works facility. Further

responding, Defendants state that they lack knowledge or information sufficient to form a belief

as to the truth or accuracy of the remaining allegations in paragraph 10 and therefore deny the

same.

        11.      Responding to the allegations in paragraph 11 of the complaint, Defendants admit

only that The Chemours Company is and has been a corporation organized under the laws of the

State of Delaware; that its principal place of business is in Wilmington, DE; and that it is and has

been registered to do business in the State of North Carolina.

        12.      Responding to the allegations in paragraph 12 of the complaint, Defendants admit

only that The Chemours Company FC, LLC is and has been a limited liability corporation with its


                                         -3-
              Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 3 of 48
principal place of business in Wilmington, DE; that it is and has been registered to do business in

the State of North Carolina; that it currently owns the Fayetteville Works facility; and that it is a

subsidiary of The Chemours Company. Further responding, Defendants state that they lack

knowledge or information sufficient to form a belief as to the truth or accuracy of the remaining

allegations in paragraph 12 and therefore deny the same.

III.   JURISDICTION AND VENUE

       13.       Paragraph 13 of the complaint contains conclusions of law to which no response is

required from Defendants. Defendants respectfully refer all questions of law to the Court for

determination.

       14.       Paragraph 14 of the complaint contains conclusions of law to which no response is

required from Defendants. Defendants respectfully refer all questions of law to the Court for

determination.

IV.    FACTUAL ALLEGATIONS

       A.        Historical Background.

       15.       To the extent the allegations in paragraph 15 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 15 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 15 of the complaint.

       16.       Defendants deny the allegations and characterizations in paragraph 16 of the

complaint as incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony. Defendants deny any remaining allegations,

characterizations, and implications in paragraph 16 of the complaint.

       17.       To the extent the allegations in paragraph 17 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to


                                        -4-
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 4 of 48
the truth or accuracy of the allegations of paragraph 17 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 17 of the complaint.

       18.      To the extent the allegations in paragraph 18 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 18 of the complaint 18 and therefore deny the

same. Defendants deny the remaining allegations in paragraph 18 of the complaint.

       19.      To the extent the allegations in paragraph 19 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 19 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 19 of the complaint.

       20.      To the extent the allegations in paragraph 20 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 20 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 20 of the complaint.

       21.      To the extent the allegations in paragraph 21 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 21 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 21 of the complaint.

       22.      To the extent the allegations in paragraph 22 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 22 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 22 of the complaint.




                                        -5-
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 5 of 48
       23.      To the extent the allegations in paragraph 23 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 23 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 23 of the complaint.

       24.      To the extent the allegations in paragraph 24 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 24 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 24 of the complaint.

       25.      To the extent the allegations in paragraph 25 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 25 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 25 of the complaint.

       26.      To the extent the allegations in paragraph 26 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 26 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 26 of the complaint.

       27.      Paragraph 27 of the complaint purports to characterize and quote from various

unidentified sources. Without identification of those sources, which speak for themselves within the

appropriate context, Defendants lack knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations in paragraph 27 of the complaint, and therefore deny the same.

Defendants expressly deny any statement or allegation in paragraph 27 that mischaracterizes or

misquotes from such sources, or takes them out of context. Defendants deny any remaining

allegations, characterizations, and implications in paragraph 27 of the complaint.




                                        -6-
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 6 of 48
        28.      Responding to the allegations in paragraph 28 of the complaint, Defendants state

that those allegations reference certain civil lawsuits and settlements, which speak for themselves

in the appropriate context. Defendants deny any statement or allegation in paragraph 28 that

mischaracterizes the civil lawsuits or settlements or takes them out of context. Defendants deny

the remaining allegations in paragraph 28 of the complaint.

        29.      Responding to the allegations in paragraph 29 of the complaint, Defendants admit

that The Chemours Company FC, LLC owns the Fayetteville Works facility and leases space to

other chemical manufacturers including DuPont. Defendants deny any remaining allegations,

characterizations, and implications in paragraph 29 of the complaint.

        30.      Paragraph 30 of the complaint concerns complex scientific and technical matters

which are properly the subject of expert testimony. Defendants deny such allegations on that basis.

Defendants deny the remaining allegations, characterizations, and implications in paragraph 30 of

the complaint.

        B.       The Fayetteville Works Site.

        31.      Responding to the allegations in paragraph 31 of the complaint, Defendants admit

that the Fayetteville Works facility is located at 22828 NC Highway 87 W. To the extent that

paragraph 31 contains citations to other documents, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of the cited documents, and therefore deny the

same.

        32.      To the extent the allegations in paragraph 32 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 32 of the complaint and therefore deny the

same. Defendants deny the remaining allegations in paragraph 32 of the complaint.




                                         -7-
              Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 7 of 48
       33.      Responding to the allegations in paragraph 33 of the complaint, Defendants admit

only that The Chemours Company FC, LLC became the owner of the Fayetteville Works cite in

2015. To the extent that paragraph 33 contains citations to other documents, Defendants lack

knowledge or information sufficient to form a belief as to the truth or accuracy of the cited

documents, and therefore deny the same.

       34.      To the extent the allegations in paragraph 34 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 34 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 34 of the

complaint.

       35.      To the extent that paragraph 35 of the complaint references certain unidentified

permits, Defendants state that those permits speak for themselves within the appropriate context, but

that without identification of those permits Defendants lack knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations in paragraph 35 of the complaint, and

therefore deny the same. Defendants expressly deny any statement or allegation in paragraph 35

that mischaracterizes these permits, or takes them out of context.

       36.      To the extent paragraph 36 of the complaint references a certain NPDES permit,

Defendants state that the referenced permit speaks for itself within the appropriate context.

Defendants deny any statement or allegation in paragraph 36 that mischaracterizes the referenced

NPDES permit or takes it out of context. Defendants lack knowledge or information to form a

belief as to the truth or accuracy of the remaining allegations in paragraph 36 of the complaint and

therefore deny the same.




                                        -8-
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 8 of 48
       37.      Defendants lack knowledge or information to form a belief as to the truth or

accuracy of the allegations in paragraph 37 of the complaint and therefore deny the same. The

remaining allegations and characterizations in paragraph 37 of the complaint are incomplete and/or

incorrect statements of complex scientific and technical matters, which are properly the subject of

expert testimony.

       38.      Defendants state that the allegations and characterizations in paragraph 38 of the

complaint are incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony. Defendants deny any remaining allegations,

characterizations, and implications in paragraph 38 of the complaint.

       C.       Defendant’ Pollution of the Cape Fear River.

       39.      To the extent the allegations in paragraph 39 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 39 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 39 of the

complaint.

       40.      Defendants state that paragraph 40 of the complaint contains conclusions of law to

which no response is required from Defendant, and respectfully refer all questions of law to the

Court for determination. To the extent a response is required, Defendants deny all such allegations.

       41.      To the extent the allegations in paragraph 41 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 41 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 41 of the

complaint.




                                        -9-
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 9 of 48
      42.        To the extent paragraph 42 of the complaint references certain North Carolina

statutes and/or regulations, Defendants state that those statutes and/or regulations speak for

themselves within the appropriate context. Defendants expressly deny any statement or allegation

in paragraph 42 that mischaracterizes such documents and/or reports, or takes them out of context

Defendants deny the remaining allegations, characterizations, and implications in paragraph 42 of

the complaint.

      43.        Defendants deny any allegations, characterizations, and implications in paragraph

43 of the complaint.

      44.        Defendants state that paragraph 44 of the complaint contains conclusions of law to

which no response is required from Defendant, and respectfully refer all questions of law to the

Court for determination. To the extent the allegations in paragraph 44 of the complaint relate to a

company other than Defendants, Defendants lack knowledge or information sufficient to form a

belief as to the truth or accuracy of the allegations of paragraph 44 of the complaint and therefore

deny the same. Defendants deny the remaining allegations and implications in paragraph 44 of the

complaint.

      45.        To the extent the allegations in paragraph 45 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 45 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 45 of the

complaint.

      46.        To the extent the allegations in paragraph 46 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 46 of the complaint and therefore deny the




                                       - 10 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 10 of 48
same. Defendants deny the remaining allegations and implications in paragraph 46 of the

complaint.

      47.      To the extent the allegations in paragraph 47 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 47 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 47 of the

complaint.

      48.      To the extent the allegations in paragraph 48 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 48 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 48 of the

complaint.

      49.      To the extent the allegations in paragraph 49 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as

to the truth or accuracy of the allegations of paragraph 49 of the complaint and therefore deny

the same. Defendants deny the remaining allegations and implications in paragraph 49 of the

complaint.

      50.      To the extent the allegations in paragraph 50 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 50 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 50 of the

complaint.




                                       - 11 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 11 of 48
      51.      To the extent the allegations in paragraph 51 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 51 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 51 of the

complaint.

      52.      Paragraph 52 of the complaint mischaracterizes a NPDES renewal permit transferred

to Chemours. Defendants state that this permit speaks for itself within the appropriate context.

Defendants expressly deny any statement or allegation in paragraph 52 that mischaracterizes the

permit, or takes it out of context. Defendants deny any remaining allegations, characterizations,

and implications in paragraph 52 of the complaint.

      53.      To the extent the allegations in paragraph 53 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 53 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 53 of the

complaint.

      54.      Paragraph 54 of the complaint appears to characterize unidentified documents and/or

sampling reports. Without identification of those documents and/or reports, which speak for

themselves within the appropriate context, Defendants lack knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations in paragraph 54 of the complaint and

therefore deny the same. Defendants expressly deny any statement or allegation in paragraph 54

that mischaracterizes such documents and/or reports, or takes them out of context. Defendants

deny any remaining allegations, characterizations, and implications in paragraph 54 of the

complaint.




                                       - 12 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 12 of 48
      55.      To the extent the allegations in paragraph 55 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 55 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 55 of the

complaint.

      56.      Defendants admit only that C8 is no longer manufactured at the Fayetteville Works

site and that certain products continue to be manufactured. Defendants deny any remaining

allegations, characterizations, and implications in paragraph 56 of the complaint.

      57.      Defendants deny the allegations in paragraph 57 of the complaint.

       D.      Public Disclosure of Defendant’ Pollution.

       58.     To the extent that the allegations in paragraph 58 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent paragraph 58 of the complaint references unidentified documents and/or reports,

Defendants state that those documents and/or reports speak for themselves within the appropriate

context. Defendants expressly deny any statement or allegation in paragraph 58 that

mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 58 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that

basis. Defendants deny the remaining allegations, characterizations, and implications in paragraph

58 of the complaint.

       59.     To the extent the allegations in paragraph 59 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to




                                       - 13 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 13 of 48
the truth or accuracy of the allegations of paragraph 59 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 59 of the

complaint.

       60.       To the extent paragraph 60 of the complaint references unidentified documents

and/or sampling reports, Defendants state that those documents and/or reports speak for themselves

within the appropriate context. Defendants expressly deny any statement or allegation in paragraph

60 that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 60 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that

basis. Defendants deny the remaining allegations, characterizations, and implications in paragraph

60 of the complaint.

       61.       Defendants expressly deny any statement or allegation in paragraph 61 that

mischaracterizes or takes out of context any communication with the government regulators.

Defendants deny any remaining allegations, characterizations, and implications in paragraph 61 of

the complaint.

       62.       Defendants expressly deny any statement or allegation in paragraph 62 that

mischaracterizes or takes out of context any communication with government regulators.

Defendants deny any remaining allegations, characterizations, and implications in paragraph 62 of

the complaint.

       63.       To the extent paragraph 63 of the complaint references unidentified documents

and/or sampling reports, Defendants state that those documents and/or reports speak for themselves

within the appropriate context. Defendants expressly deny any statement or allegation in paragraph

63 that mischaracterizes such documents and/or reports, or takes them out of context. Defendants




                                     - 14 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 14 of 48
deny the remaining allegations, characterizations, and implications in paragraph 63 of the

complaint.

       64.     To the extent that the allegations in paragraph 64 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent paragraph 64 of the complaint references unidentified documents and/or reports,

Defendants state that those documents and/or reports speak for themselves within the appropriate

context. Defendants expressly deny any statement or allegation in paragraph 64 that

mischaracterizes such documents and/or reports, or takes them out of context. Defendants deny the

remaining allegations, characterizations, and implications in paragraph 64 of the complaint.

       65.     To the extent that the allegations in paragraph 65 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent paragraph 65 of the complaint references unidentified documents and/or reports,

Defendants state that those documents and/or reports speak for themselves within the appropriate

context. Defendants expressly deny any statement or allegation in paragraph 65 that

mischaracterizes such documents and/or reports, or takes them out of context. Defendants deny the

remaining allegations and characterizations in paragraph 65 of the complaint as incomplete and/or

incorrect statements of complex scientific and technical matters, which are properly the subject of

expert testimony.

       66.     Defendants expressly deny any statement or allegation in paragraph 66 that

mischaracterizes or takes out of context any communication or lack of communication with the




                                     - 15 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 15 of 48
public or government regulators. Defendants deny any remaining allegations, characterizations,

and implications in paragraph 66 of the complaint.

       E.         The Chemicals at Issue.

       67.        Paragraph 67 of the complaint appears to characterize unidentified statements

and/or documents. Without identification of those statements and/or documents, the language of

which speaks for itself when read in the appropriate context, Defendants lack knowledge or

information sufficient to form a belief as to the truth or accuracy of the allegations in paragraph

67 of the complaint, and therefore deny the same. Defendants expressly deny any statement or

allegation in paragraph 67 that mischaracterizes such statements and/or documents, or takes them

out of context.

       68.        Defendants deny the allegations and characterizations in paragraph 68 of the

complaint as incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony.

       69.        Defendants deny the allegations and characterizations in paragraph 69 of the

complaint as incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony.

       70.        To the extent that the allegations in paragraph 70 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To the

extent paragraph 70 of the complaint references unidentified documents and/or reports, Defendants

state that those documents and/or reports speak for themselves within the appropriate context.

Defendants expressly deny any statement or allegation in paragraph 70 that mischaracterizes such

documents and/or reports, or takes them out of context. To the extent paragraph 70 of the complaint




                                       - 16 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 16 of 48
concerns complex scientific and technical matters, Defendants state that such matters are properly

the subject of expert testimony, and deny such allegations on that basis. Defendants deny the

remaining allegations, characterizations, and implications in paragraph 70 of the complaint.

       71.     Defendants deny the allegations in paragraph 71 of the complaint as incomplete

and/or incorrect statements of complex scientific and technical matters, which are properly the

subject of expert testimony.

               a.      “Long Chain” PFASs


       72.     To the extent paragraph 72 of the complaint references unidentified documents

and/or reports, Defendants state that those documents and/or reports speak for themselves within

the appropriate context. Defendants expressly deny any statement or allegation in paragraph 72

that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 72 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that

basis. Defendants deny the remaining allegations, characterizations, and implications in

paragraph 72 of the complaint.

       73.     To the extent paragraph 73 of the complaint references unidentified documents

and/or reports, Defendants state that those documents and/or reports speak for themselves within

the appropriate context. Defendants expressly deny any statement or allegation in paragraph 73

that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 73 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that

basis. Defendants deny the remaining allegations, characterizations, and implications in paragraph

73 of the complaint.



                                     - 17 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 17 of 48
        74.     To the extent the allegations in paragraph 74 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 74 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and characterizations in paragraph 74 of the

complaint as incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony.

        75.     To the extent the allegations in paragraph 75 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 75 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 75 of the

complaint.

        76.     The allegations in paragraph 76 of the complaint reference and purport to characterize

a 2009 EPA document related to PFOA in drinking water, and Defendants refer the Court to that

document, which speaks for itself in the appropriate context, for a full recitation of its contents. Other

than the existence of that document, Defendants lack knowledge or information sufficient to form a

belief as to the truth or accuracy of the allegations in paragraph 76 of the complaint, and therefore

deny the same. Defendants expressly deny any statement or allegation in paragraph 76 that

mischaracterizes the referenced document, or takes it out of context.

        77.     To the extent the allegations in paragraph 77 of the complaint reference and purport

to characterize 2009 and 2016 EPA guidance values for PFOA and PFOS, Defendants refer the Court

to those guidances, which speaks for themselves in the appropriate context, for a full recitation of

their contents. Other than the existence of these guidances, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 77 of the




                                     - 18 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 18 of 48
complaint, and therefore deny the same. Defendants expressly deny any statement or allegation in

paragraph 77 that mischaracterizes the referenced document, or takes it out of context. Defendants

lack knowledge or information sufficient to form a belief as to the truth or accuracy of the

remaining allegations in paragraph 77 of the complaint, and therefore deny the same.

               b.      “Short Chain” PFASs

       78.     To the extent that the allegations in paragraph 78 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent paragraph 78 of the complaint references unidentified documents and/or reports,

Defendants state that those documents and/or reports speak for themselves within the appropriate

context. Defendants expressly deny any statement or allegation in paragraph 78 that

mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 78 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that

basis. Defendants deny the remaining allegations, characterizations, and implications in paragraph

78 of the complaint.

       79.     To the extent paragraph 79 of the complaint references unidentified documents

and/or reports, Defendants state that those documents and/or reports speak for themselves within

the appropriate context. Defendants expressly deny any statement or allegation in paragraph 79 that

mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 79 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that




                                     - 19 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 19 of 48
basis. Defendants deny the remaining allegations, characterizations, and implications in paragraph

79 of the complaint.

       80.     To the extent the allegations in paragraph 80 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 80 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 80 of the

complaint.

       81.     To the extent the allegations in paragraph 81 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 81 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 81 of the

complaint.

       82.     Defendants denies the allegations and implications in paragraph 82 of the

complaint.

       83.     To the extent the allegations in paragraph 83 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 83 of the complaint and therefore deny the

same. Defendants deny the remaining allegations and implications in paragraph 83 of the

complaint.

       84.     To the extent the allegations in paragraph 84 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 84 of the complaint and therefore deny the




                                    - 20 -
         Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 20 of 48
same. Defendants deny the remaining allegations and implications in paragraph 84 of the

complaint.

        85.     Paragraph 85 of the complaint purports to characterize and quote from various

unidentified documents and/or animal studies. Without identification of those documents and/or

animal studies, which speak for themselves within the appropriate context, Defendants lack

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 85 of the complaint, and therefore deny the same. Defendants expressly deny any

statement or allegation in paragraph 85 that mischaracterizes or misquotes from such documents

and/or animal studies, or takes them out of context, including by failing to acknowledge related or

subsequent studies. Defendants deny any remaining allegations, characterizations, and

implications in paragraph 85 of the complaint.

        86.     Paragraph 86 of the complaint concerns complex scientific and technical matters,

Defendants state that such matters are properly the subject of expert testimony, and deny such

allegations on that basis. Defendants deny the remaining allegations, characterizations, and

implications in paragraph 86 of the complaint.

        87.     To the extent the allegations in paragraph 87 of the complaint relate to a company

other than Defendants, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 87 of the complaint and therefore deny the

same. To the extent the allegations in paragraph 87 of the complaint reference and purport to

characterize a 2017 North Carolina health advisory goal, Defendants refer the Court to this health

advisory goal, which speaks for itself in the appropriate context, for a full recitation of its contents.

Other than the existence of this health advisory goal, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 87 of the




                                     - 21 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 21 of 48
complaint, and therefore deny the same. Defendants expressly deny any statement or allegation in

paragraph 87 that mischaracterizes the referenced document, or takes it out of context. Defendants

lack knowledge or information sufficient to form a belief as to the truth or accuracy of the

remaining allegations in paragraph 87 of the complaint, and therefore deny the same.

       88.     Defendants deny the allegations, characterizations, and implications in paragraph

88 of the complaint.

       F.      Defendant’ Statutory Violations.

       89.     Defendants deny the allegations, characterizations, and implications in paragraph

89 of the complaint.

       90.     Defendants deny the allegations, characterizations, and implications in paragraph

90 of the complaint.

       91.     Defendants deny the allegations, characterizations, and implications in paragraph

91 of the complaint.

       92.     Defendants deny the allegations, characterizations, and implications in paragraph

92 of the complaint.

       G.      Damages to Plaintiffs and Their Public Drinking Water Resources.

       93.     Paragraph 93 of the complaint appears to characterize unidentified documents

and/or sampling reports. Without identification of those documents and/or reports, which speak

for themselves within the appropriate context, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 93 of the

complaint and therefore deny the same. Defendants expressly deny any statement or allegation in

paragraph 93 that mischaracterizes such documents and/or reports, or takes them out of context.




                                       - 22 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 22 of 48
Defendants deny any remaining allegations, characterizations, and implications in paragraph 93 of

the complaint.

       94.       Paragraph 94 of the complaint appears to characterize unidentified documents

and/or sampling reports. Without identification of those documents and/or reports, which speak

for themselves within the appropriate context, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 94 of the

complaint and therefore deny the same. Defendants expressly deny any statement or allegation in

paragraph 94 that mischaracterizes such documents and/or reports, or takes them out of context.

Defendants deny any remaining allegations, characterizations, and implications in paragraph 94 of

the complaint.

       95.       To the extent paragraph 95 of the complaint references unidentified documents

and/or reports, Defendants state that those documents and/or reports speak for themselves within

the appropriate context. Defendants expressly deny any statement or allegation in paragraph 95

that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 95 of the complaint concerns complex scientific and technical matters, Defendants state

that such matters are properly the subject of expert testimony, and deny such allegations on that

basis. Defendants deny the remaining allegations, characterizations, and implications in paragraph

95 of the complaint.

       96.       Defendants deny the allegations, characterizations, and implications in paragraph

96 of the complaint.

       97.       Defendants deny the allegations, characterizations, and implications in paragraph

97 of the complaint.

V.     PLAINTIFF-SPECIFIC FACTUAL ALLEGATIONS

       A.        CFPUA


                                       - 23 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 23 of 48
                 CFPUA Allegations

       98.       To the extent that the allegations in paragraph 98 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent that paragraph 98 of the complaint contains conclusions of law to which no response is

required from Defendant, Defendants respectfully refer all questions of law to the Court for

determination. To the extent a response is required, Defendants deny all such allegations.

       99.       To the extent that the allegations in paragraph 99 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same.

Defendants deny the remaining allegations, characterizations, and implications in paragraph 99 of

the complaint.

       100.      To the extent that the allegations in paragraph 100 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent that paragraph 100 of the complaint contains conclusions of law to which no response

is required from Defendant, Defendants respectfully refer all questions of law to the Court for

determination. To the extent a response is required, Defendants deny all such allegations.

Defendants deny the remaining allegations, characterizations, and implications in paragraph 100 of

the complaint.

       101.      Defendants state that paragraph 101 of the complaint contains conclusions of law

to which no response is required from Defendant, and respectfully refer all questions of law to the

Court for determination. To the extent a response is required, Defendants deny all such allegations.




                                     - 24 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 24 of 48
       102.      To the extent that the allegations in paragraph 102 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same.

       103.      To the extent that the allegations in paragraph 103 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same.

       104.      To the extent that the allegations in paragraph 104 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same.

Defendants deny the remaining allegations, characterizations, and implications in paragraph 104 of

the complaint.

                 CFPUA Damages

       105.      Defendants deny the allegations, characterizations, and implications in paragraph

105 of the complaint.

       106.      Defendants deny the allegations, characterizations, and implications in paragraph

106 of the complaint.

       B.        Brunswick County

                 Brunswick County Allegations

       107.      Defendants deny the allegations, characterizations, and implications in paragraph

107 of the complaint.

       108.      To the extent that the allegations in paragraph 108 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same.




                                       - 25 -
            Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 25 of 48
        109.    To the extent that the allegations in paragraph 109 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore deny the same. To

the extent that paragraph 109 of the complaint contains conclusions of law to which no response

is required from Defendant, Defendants respectfully refer all questions of law to the Court for

determination. To the extent a response is required, Defendants deny all such allegations.

        110.    Defendants deny the allegations, characterizations, and implications in paragraph

110 of the complaint.

                Brunswick County Damages

        111.    Defendants deny the allegations, characterizations, and implications in paragraph

111 of the complaint.

        112.    Defendants deny the allegations, characterizations, and implications in paragraph

112 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        113.    Defendants deny the allegations, characterizations, and implications in paragraph

113 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        114.    Defendants deny the allegations, characterizations, and implications in paragraph

114 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        C.      LCFWSA

                LCFWSA Allegations

        115.    To the extent that the allegations in paragraph 115 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.




                                        - 26 -
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 26 of 48
        116.   To the extent that the allegations in paragraph 116 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.

        117.   To the extent that the allegations in paragraph 117 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.

        118.   To the extent that the allegations in paragraph 118 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.

        119.   Defendants deny the allegations, characterizations, and implications in paragraph

119 of the complaint.

        120.   Defendants deny the allegations, characterizations, and implications in paragraph

120 of the complaint.

        121.   Defendants deny the allegations, characterizations, and implications in paragraph

121 of the complaint.

        122.   To the extent that the allegations in paragraph 122 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.




                                     - 27 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 27 of 48
        123.    To the extent that the allegations in paragraph 123 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.

        124.    To the extent that the allegations in paragraph 124 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same. To the extent that paragraph 124 of the complaint contains conclusions of law to which no

response is required from Defendant, Defendants respectfully refer all questions of law to the

Court for determination. To the extent a response is required, Defendants deny all such

allegations. Defendants deny the remaining allegations, characterizations, and implications in

paragraph 124 of the complaint.

                LCFWSA Damages

        125.    Defendants deny the allegations, characterizations, and implications in paragraph

125 of the complaint.

        126.    Defendants deny the allegations, characterizations, and implications in paragraph

126 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        127.    Defendants deny the allegations, characterizations, and implications in paragraph

127 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        128.    Defendants deny the allegations, characterizations, and implications in paragraph

128 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        129.    Defendants deny the allegations, characterizations, and implications in paragraph

129 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

        D.      Wrightsville Beach


                                        - 28 -
             Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 28 of 48
               Wrightsville Beach Allegations

        130.   The allegations in paragraph 130 of the complaint relate to individuals and entities

other than Defendant, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of those allegations, and therefore deny the same.

        131.   The allegations in paragraph 131 of the complaint relate to individuals and entities

other than Defendant, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of those allegations, and therefore deny the same.

        132.   The allegations in paragraph 132 of the complaint relate to individuals and entities

other than Defendant, Defendants lack knowledge or information sufficient to form a belief as to

the truth or accuracy of those allegations, and therefore deny the same.

        133.   Defendants deny the allegations in paragraph 133 of the complaint.

        134.   Defendants deny the allegations in paragraph 134 of the complaint.

        135.   Defendants deny the allegations in paragraph 135 of the complaint.

        136.   Defendants deny the allegations in paragraph 136 of the complaint.

        137.   Defendants deny the allegations, characterizations, and implications in paragraph

137 of the complaint.

        138.   Defendants deny the allegations in paragraph 138 of the complaint.

        139.   Defendants deny the allegations in paragraph 139 of the complaint.

        140.   Defendants deny the allegations in paragraph 140 of the complaint.

        141.   To the extent the allegations in paragraph 141 of the complaint relate to

individuals and entities other than Defendant, Defendants lack knowledge or information

sufficient to form a belief as to the truth or accuracy of those allegations, and therefore deny the

same.

        142.   Defendants deny the allegations in paragraph 142 of the complaint.


                                     - 29 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 29 of 48
               Wrightsville Beach Damages

       143.    Defendants deny the allegations in paragraph 143 of the complaint.

       144.    Defendants deny the allegations, characterizations, and implications in paragraph

144 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

       145.    Defendants deny the allegations, characterizations, and implications in paragraph

145 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

       146.    Defendants deny the allegations, characterizations, and implications in paragraph

146 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

VI.    CAUSES OF ACTION

                                           COUNT I
                                         Public Nuisance

       147.    Defendants incorporate by reference their responses to paragraph 1 through 146 of

the complaint.

       148.    No response to paragraph 148 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 148.

       149.    No response to paragraph 149 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 149.

       150.    No response to paragraph 150 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 150.




                                     - 30 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 30 of 48
      151.    No response to paragraph 151 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 151.

      152.    No response to paragraph 152 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 152.

      153.    No response to paragraph 153 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 153.

      154.    No response to paragraph 154 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 154.

      155.    No response to paragraph 155 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 155.

      156.    No response to paragraph 156 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 156.

      157.    No response to paragraph 157 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 157.

                                         COUNT II
                                      Private Nuisance




                                    - 31 -
         Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 31 of 48
       158.      Defendants incorporate by reference their responses to paragraph 1 through 157 of

the complaint.

       159.      Defendants deny the allegations, characterizations, and implications in paragraph

159 of the complaint.

       160.      Defendants deny the allegations, characterizations, and implications in paragraph

160 of the complaint.

       161.      Defendants deny the allegations, characterizations, and implications in paragraph

161 of the complaint.

       162.      Defendants deny the allegations, characterizations, and implications in paragraph

162 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

                                          COUNT III
                                    Trespass to Real Property

       163.      Defendants incorporate by reference their responses to paragraph 1 through 162 of

the complaint.

       164.      Defendants deny the allegations, characterizations, and implications in paragraph

164 of the complaint.

       165.      Defendants deny the allegations, characterizations, and implications in paragraph

165 of the complaint.

       166.      Defendants deny the allegations, characterizations, and implications in paragraph

166 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.

                                           COUNT IV
                                       Trespass to Chattels

       167.      Defendants incorporate by reference their responses to paragraph 1 through 166 of

the complaint.




                                     - 32 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 32 of 48
       168.      No response to paragraph 168 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 168.

       169.      No response to paragraph 169 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 169.

       170.      No response to paragraph 170 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 170.

                                           COUNT V
                                        Negligence Per Se

       171.      Defendants incorporate by reference their responses to paragraph 1 through 170 of

the complaint.

       172.      No response to paragraph 172 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 172.

       173.      No response to paragraph 173 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 173.

       174.      No response to paragraph 174 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 174.




                                    - 33 -
         Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 33 of 48
       175.      No response to paragraph 175 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 175.

                                            COUNT VI
                                            Negligence

       176.      Defendants incorporate by reference their responses to paragraph 1 through 175 of

the complaint.

       177.      Defendants deny the allegations, characterizations, and implications in paragraph

177 of the complaint.

       178.      Defendants deny the allegations, characterizations, and implications in paragraph

178 of the complaint.

       179.      Defendants deny the allegations, characterizations, and implications in paragraph

179 of the complaint.

       180.      Defendants deny the allegations, characterizations, and implications in paragraph

180 of the complaint.

       181.      Defendants deny the allegations, characterizations, and implications in paragraph

181 of the complaint.

       182.      Defendants deny the allegations, characterizations, and implications in paragraph

182 of the complaint and deny that Plaintiffs are entitled to any relief against Defendants.


                                          COUNT VII
                                        (Failure to Warn)

       183.      Defendants incorporate by reference their responses to paragraph 1 through 182 of

the complaint.




                                     - 34 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 34 of 48
       184.      No response to paragraph 184 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 184.

       185.      No response to paragraph 185 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 185.

       186.      No response to paragraph 186 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 186.


                                           COUNT VIII
                                     (Negligent Manufacture)

       187.      Defendants incorporate by reference their responses to paragraph 1 through 186 of

the complaint.

       188.      No response to paragraph 188 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 188.

       189.      No response to paragraph 189 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 189.

       190.      No response to paragraph 190 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 190.


                                            COUNT IX



                                    - 35 -
         Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 35 of 48
                               Riparian Rights / Injunctive Relief

       191.      Defendants incorporate by reference their responses to paragraph 1 through 190 of

the complaint.

       192.      No response to paragraph 192 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 192.

       193.      No response to paragraph 193 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 193.

       194.      No response to paragraph 194 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 194.

       195.      No response to paragraph 195 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 195.


                                           COUNT X
                                        Punitive Damages

       196.      Defendants incorporate by reference their responses to paragraph 1 through 195 of

the complaint.

       197.      No response to paragraph 197 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 197.




                                    - 36 -
         Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 36 of 48
       198.      No response to paragraph 198 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendants deny the allegations in paragraph 198.


V I . PRAYER

       The remainder of the Complaint consists of a prayer for relief, as to which no response is

required. To the extent a response is required, Defendants deny any remaining allegations in the

Complaint and deny that Plaintiffs are entitled to any relief against Defendants. Defendants further

deny any allegations not expressly admitted above.

                                  AFFIRMATIVE DEFENSES

       The following are defenses Defendants may assert based on the facts alleged in the action,

or based on facts adduced in discovery. In disclosing these defenses, Defendants do not assume

any burden of proof not otherwise required by law. Moreover, Defendants undertake the burden

of proof only as to those defenses deemed “affirmative” defenses by law, regardless of how such

defenses are denominated herein. Finally, Defendants reserve their right to assert further defenses

that may become apparent in the course of discovery.

                               FIRST ADDITIONAL DEFENSE

       The complaint fails, in whole or in part, to state a claim upon which relief can be granted.

                              SECOND ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations

and/or repose.

                               THIRD ADDITIONAL DEFENSE

       Plaintiffs have alleged an injury that, as a matter of law, does not support a recovery in tort.




                                     - 37 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 37 of 48
                              FOURTH ADDITIONAL DEFENSE

       Plaintiffs have failed to name all necessary and indispensable parties in this action.

                                FIFTH ADDITIONAL DEFENSE

       To the extent that Plaintiffs have split their claims, Plaintiffs’ claims are barred in whole,

or in part, by the doctrine prohibiting claim splitting.

                                SIXTH ADDITIONAL DEFENSE

       Plaintiffs lack standing to assert, in whole or in part, the claims and the demands for relief

in the Complaint.

                              SEVENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because under North Carolina law,

Defendants did not owe a legal duty to Plaintiffs or, if they owed such a duty, did not breach and/or

fully discharged that duty.

                              EIGHTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because, at all relevant times, Defendants

exercised due care with respect to their activities and took reasonable precautions against

foreseeable acts or omissions of others.

                               NINTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because none of the alleged acts or

omissions of Defendants proximately caused the purported injuries and damages allegedly

sustained by Plaintiffs.




                                     - 38 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 38 of 48
                               TENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that the alleged damages in

the complaint were proximately caused by others, including intervening and/or superseding acts

or omissions.

                            ELEVENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that the damages alleged in

the Complaint were caused or contributed to, in whole or in part, by the negligence, carelessness,

fault, culpable conduct, and/or wont of care attributable to others over whom Defendants neither

had nor exercised any control.

                             TWELFTH ADDITIONAL DEFENSE


       Plaintiffs’ claims are barred, in whole or in part, because to the extent Defendants owed

any cognizable duty to warn, Defendants adequately discharged any such duty.

                           THIRTEENTH ADDITIONAL DEFENSE

       Plaintiffs’ claim for alleged injuries and damages are barred, in whole or in part, because

the claims are speculative and conjectural.

                          FOURTEENTH ADDITIONAL DEFENSE

       The relief that Plaintiffs seek, in whole or in part, violates Defendants’ due process rights

under the North Carolina State Constitution.

                           FIFETEENTH ADDITIONAL DEFENSE

       Defendants deny any negligence, culpable conduct, or liability on their part but, if

Defendants ultimately are found liable for any portion of Plaintiffs’ alleged damages, Defendants

shall only be liable for their equitable share of Plaintiffs ’alleged damages.




                                     - 39 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 39 of 48
                            SIXTEENTH ADDITIONAL DEFENSE

        Defendants deny any liability, but in the event Defendants are found to have any liability to

Plaintiffs, Defendants are entitled to an offset against any such liability on their part for the greatest

of (1) any amounts actually paid by any person or entity heretofore or hereafter for any of the

injuries, costs, damages and expenses alleged in the complaint; or (2) any amounts stipulated or

otherwise agreed to in any release or covenant not to sue any person or entity heretofore or hereafter

for any of the injuries, costs, damages and expenses alleged in the complaint; or (3) the equitable

share of the liability of any person or entity that heretofore has received, or hereafter receives, any

release from liability or covenant not to sue with respect to any of the injuries, costs, damages and

expenses alleged in the complaint.

                          SEVENTEENTH ADDITIONAL DEFENSE

        Defendants cannot be held jointly and severally liable for the acts or omissions of third

parties because their acts or omissions were separate and distinct and the alleged harm is divisible

from and greater than any harm allegedly caused by acts or omissions of Defendant.

                           EIGHTEENTH ADDITIONAL DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, for failing to link any of their alleged

exposure to any product(s) manufactured by Defendant.

                            NINETEENTH ADDITIONAL DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs cannot establish

that their alleged injuries were caused by exposure to any product(s) attributable to Defendant.




                                     - 40 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 40 of 48
                           TWENTIETH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs cannot establish

that PFOA or GenX has been reliably established, through scientific means, to be capable of

causing their alleged injuries.

                         TWENTY-FIRST ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs cannot establish

that they were exposed to a sufficient concentration or amount of PFOA, and/or for a sufficient

duration, that has been reliably established, through scientific means, to be capable of causing their

alleged injuries.

                        TWENTY-SECOND ADDITIONAL DEFENSE

       Any damages Plaintiffs may have suffered were not reasonably foreseeable by Defendants

at the time of the conduct alleged.

                         TWENTY-THIRD ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Defendants neither knew, nor

should have known, that any of the substances to which Plaintiffs were allegedly exposed were

hazardous or constituted a reasonable or foreseeable risk of physical harm by virtue of the prevailing

state of the medical, scientific, technical, and/or industrial knowledge available to Defendants at all

times relevant to the claims or causes of action asserted by Plaintiffs.

                        TWENTY-FOURTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the alleged acts or omissions by

Defendants, throughout the relevant and material time period, conformed to the then-existing

custom and practice, and Defendants exercised due care and acted in accordance with and/or




                                     - 41 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 41 of 48
complied with available technological, medical, scientific, and industrial “state-of-the-art”

practice, and/or applicable laws, regulations, standards, and orders.

                         TWENTY-FIFTH ADDITIONAL DEFENSE

       Some or all of Plaintiffs’ claims are not amenable to judicial resolution because of the

primary jurisdiction doctrine.

                         TWENTY-SIXTH ADDITIONAL DEFENSE

       The claims and/or damages alleged in the Complaint are barred, in whole or in part, by the

doctrine of avoidable consequences and by Plaintiffs’ failure to mitigate their damages, if any.

                       TWENTY-SEVENTH ADDITIONAL DEFENSE

       Some of Plaintiffs’ claims may be barred in whole, or in part, by the doctrine of federal

preemption.

                        TWENTY-EIGHTH ADDITIONAL DEFENSE

       Defendants are entitled to all of the procedural, substantive and other protections, caps and

limitations provided by the state statutes and other state and federal law regarding Plaintiffs’ claims

for compensatory and punitive damages.

                         TWENTY-NINTH ADDITIONAL DEFENSE

       The Complaint fails to state a claim upon which punitive or exemplary damages may be

awarded under North Carolina statutory or common law.

                            THIRTIETH ADDITIONAL DEFENSE

       Defendants did not engage in any conduct which would warrant or form a valid basis for

an award of punitive damages.




                                     - 42 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 42 of 48
                          THIRTY-FIRST ADDITIONAL DEFENSE

       Plaintiffs have failed to adequately plead and/or allege that Defendants acted with the

requisite state of mind to warrant an award of punitive damages.

                          THIRTY-SECOND ADDITIONAL DEFENSE

       Defendants have complied with all applicable statutes and regulations set forth by local,

state, and/or federal government(s) with regard to the conduct alleged in the complaint, and,

therefore, to the extent that consideration is given to Plaintiffs’ claims, punitive damages are

unwarranted in law and fact.

                        THIRTY-THIRD ADDITIONAL DEFENSE

       Punitive damages are not available because all conduct and activities of Defendants related

to matters alleged in the Complaint conformed to industry standards based upon the state of

medical, scientific, and/or industrial knowledge which existed during the relevant and material

time period.

                        THIRTY-FOURTH ADDITIONAL DEFENSE

       Punitive damages are not available because Defendants neither knew nor should have

known that the substances to which Plaintiffs were allegedly exposed were hazardous or

constituted a reasonable or foreseeable risk of physical harm, and Defendants therefore lacked

notice that their conduct was unlawful or subject to punishment and an award of punitive damages

would violate Defendant’ constitutional right to due process.

                          THIRTY-FIFTH ADDITIONAL DEFENSE

       Plaintiffs’ claims for punitive or exemplary damages are barred or reduced by applicable law

or statute, or are unconstitutional insofar as they violate the due process protections afforded by the

Unites States Constitution and the Constitution of the State of North Carolina, including without




                                     - 43 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 43 of 48
limitation the Fifth, Eighth and Fourteenth Amendments to and the Excessive Fines Clause and Full

Faith and Credit Clause of the United States Constitution, and other applicable provisions of the

Constitution of the State of North Carolina or any other state whose laws may apply.

                         THIRTY-SIXTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, and damages, if any, should be limited

under North Carolina law, to the extent any fault, negligence, assumption of risk, and other

culpable conduct by Plaintiffs caused, proximately caused, or contributed to the alleged injuries

and damages, or to the extent that the doctrines of contributory negligence, comparative fault,

avoidable consequences, assumption of risk, voluntary exposure, and/or other applicable common-

law or statutory doctrines apply.

                       THIRTY-SEVENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that the alleged injuries and

damages, if any, were due to preexisting conditions, for which Defendants cannot be held

responsible.

                        THIRTY-EIGHTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches, waiver,

estoppel, ratification, and unclean hands.

                         THIRTY-NINTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs already

released, settled, entered into an accord and satisfaction with respect to, or otherwise compromised

their claims against Defendant.




                                     - 44 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 44 of 48
                            FORTIETH ADDITIONAL DEFENSE

       Defendants are not responsible or liable for any acts or omissions undertaken by or at the

direction of any governmental authority or agency.

                          FORTY-FIRST ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, under the doctrine of Federal Preemption,

including express preemption, implied conflict preemption, and field preemption, pursuant to any

applicable statutes, regulations, guidance documents, notices, military specification, and policy

statements, enacted and/or promulgated and/or issued by Congress, federal agencies or the

executive branch, including, without limitation, to the extent Plaintiffs’ claims constitute an

impermissible challenge to a response or remediation under CERCLA, 42 U.S.C. § 9613(h).

                         FORTY-SECOND ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred because of Plaintiffs’ failure to join necessary and/or

indispensable parties without which this action should not proceed and should be dismissed.

                          FORTY-THIRD ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred because of changes made to the product, material, or

equipment’s condition.

                         FORTY-FOURTH ADDITIONAL DEFENSE

       The relief sought is, in whole or in part, within the particular expertise of and is being

addressed by federal and state governments, and their relevant agencies, and thus this Court should

decline to exercise jurisdiction over these matters pursuant to the doctrine of primary jurisdiction,

abstention, and or the doctrine of separation of powers.

                          FORTY-FIFTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred because they failed to exhaust administrative remedies.




                                     - 45 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 45 of 48
                          FORTY-SIXTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by operation of the sophisticated

purchaser, sophisticated/learned intermediary, and or sophisticated user doctrine.

                               RESERVATION OF DEFENSES

Defendants reserve the right to supplement these defenses with any additional defenses that

subsequently become available during discovery or at trial.

                           DEMAND FOR BIFURCATED TRIAL

       If Plaintiffs are permitted to proceed to trial upon any claims for punitive or exemplary

liability or damages, such claims, if any, must be bifurcated from the remaining issues.

                                        JURY DEMAND

       Defendants demand a trial by jury of any and all issues in this action so triable of right.




This 14th day of June, 2019.                          Respectfully submitted,

                                                      /s/ John K. Sherk III
                                                      John K. Sherk III
                                                      CA State Bar No. 295838
                                                      SHOOK, HARDY & BACON, L.L.P.
                                                      One Montgomery, Suite 2700
                                                      San Francisco, CA 94104
                                                      Telephone: (415) 544-1900
                                                      Facsimile: (415) 391-0281
                                                      E-mail: jsherk@shb.com

                                                      Kenneth J. Reilly
                                                      FL State Bar No. 157082
                                                      SHOOK, HARDY & BACON, L.L.P.
                                                      201 S. Biscayne Blvd.
                                                      3200 Miami Center
                                                      Miami, FL 33131
                                                      Telephone: (305) 960-6907
                                                      Facsimile: (305) 385-7470
                                                      E-mail: kreilly@shb.com



                                     - 46 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 46 of 48
                                 Jonathan D. Sasser
                                 Stephen D. Feldman
                                 ELLIS & WINTERS LLP
                                 P.O. Box 33550
                                 Raleigh, NC 27636
                                 Telephone: (919) 865-7000
                                 Facsimile: (919) 865-7010
                                 jon.sasser@elliswinters.com
                                 stephen.feldman@elliswinters.com

                                 Attorneys for Defendants The Chemours
                                 Company and The Chemours Company,
                                 FC, LLC




                           - 47 -
Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 47 of 48
                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 14, 2019, I electronically filed the foregoing with the

Clerk of the Court using the Court’s CM/ECF system, which will send electronic notice of such

filing to all counsel of record.



                                                   /s/ John K. Sherk III
                                                   Attorney for Defendants




                                     - 48 -
          Case 7:17-cv-00195-D Document 78 Filed 06/14/19 Page 48 of 48
